UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2182


MARITZA MACOL MARTINEZ-RAPALO,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 8, 2019                                          Decided: March 19, 2019


Before WILKINSON and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Maritza Macol Martinez-Rapalo, Petitioner Pro Se. Don George Scroggin, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maritza Macol Martinez-Rapalo, a native and citizen of Honduras, petitions for

review of an order of the Board of Immigration Appeals (Board) denying her motion to

reopen as untimely and numerically barred. We have reviewed the administrative record

and the Board’s order and conclude that the Board did not abuse its discretion in denying

the motion. See 8 C.F.R. § 1003.2(c)(2) (2018). We therefore deny the petition for

review for the reasons stated by the Board. See In re Martinez-Rapalo (B.I.A. Sept. 17,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                           2